Exhibit 99.15 FOR IMMEDIATE RELEASE Johnson & Johnson Reports 2008 First-Quarter Results: Sales of $16.2 Billion Increased 7.7% Versus a Year Ago; EPS was $1.26 Excluding 2007 Special Charges, 2008 First-Quarter EPS Increased 8.6%* New Brunswick, NJ (April 15, 2008) – Johnson & Johnson today announced record sales of $16.2 billion for the first quarter of 2008, an increase of 7.7% as compared to the first quarter of 2007. Operational growth was 2.6% and currency contributed 5.1%. Domestic sales were up 2.8%, while international sales increased 13.7%, reflecting operational growth of 2.4% and a positive currency impact of 11.3%. Net earnings and diluted earnings per share for the first quarter of 2008 were $3.6 billion and $1.26, respectively. The first quarter of 2007 included an after-tax in-process research and development charge of $807 million associated with the acquisition of Conor Medsystems, Inc. Excluding this charge, net earnings for the current quarter and diluted earnings per share represent increases of 6.4% and 8.6%, respectively, as compared to the same period in 2007. * The Company raised its earnings guidance for full-year 2008 to $4.40 - $4.45 per share, which does not include the impact of any in-process research and development charges or other special items. “We achieved solid earnings in the first quarter which reflects our continued focus on profitable growth for Johnson & Johnson,” said William C.
